Exhibit 10.2
 
TEPS LICENSE AGREEMENT
 
This is a License Agreement dated as of February 25, 2009 (the “Agreement”), by
and among Babcock-Thermo Carbon Capture LLC, a Delaware limited liability
company (the “Company”), Thermo Energy Power Systems LLC, a Delaware limited
liability company (“TEPS”), and, as to Sections 4.2, 7.1, 13.4, and Articles
11-13 only, Babcock Power Development LLC, a Delaware limited liability company
(“Babcock”).
 
WHEREAS, TEPS and Babcock have formed the Company pursuant to that certain
Limited Liability Company Agreement dated as of February 25, 2009 (the “LLC
Agreement”).
 
WHEREAS, in the LLC Agreement TEPS and Babcock agreed that TEPS and the Company
would enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, TEPS and the Company agree as
follows:
 
Article 1

 
Defined Terms
 
In addition to the defined terms found elsewhere in this Agreement, as used in
this Agreement the following terms shall have the following meanings:
 
“Affiliate” means, with respect to any referenced Person (i) such Person or
member of his immediate family; and (ii) any Person directly or indirectly
Controlling, Controlled by, or under direct common Control with the Person in
question.
 
“Babcock License Agreement” has the meaning set forth in the LLC Agreement.
 
“Bankruptcy” means, with respect to any Person, (i) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States
Code, or corresponding provisions of future laws (or any other federal or state
insolvency law), (ii) the filing by such Person of an answer consenting to or
acquiescing in any such petition, (iii) the making by such Person of any
assignment for the benefit of its creditors or the admission by such Person in
writing of its inability to pay its debts as they mature, (iv) the filing of an
involuntary petition against such Person under Title 11 of the United States
Code (or corresponding provisions of future laws), an application for the
appointment of a receiver for the assets of such Person, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other federal or state insolvency law, provided that the same
shall not have been vacated, set aside or stayed within a 60-day period after
the occurrence of such event, or (v) the entry against such Person of a final
non-appealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect.
 

--------------------------------------------------------------------------------


 
“Board of Managers” means the Board of Managers formed pursuant to the LLC
Agreement to govern the Company.
 
“Company” has the meaning set forth in the preamble.
 
“Controls”, “Controlled” and “Controlling”, means, as applied to a referenced
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Dispute Resolution Agreement” has the meaning set forth in the LLC Agreement.
 
“Existing Patents” means the patents listed on Annex A to this Agreement, as
well as any reissues, divisions, continuations, continuations-in-part, and
extensions thereof, and any foreign counterparts to any of the foregoing.
 
“Existing Patent Applications” means the patent applications listed on Annex B
to this Agreement, any patent applications to which the patent applications
listed on Annex B claim priority, and any patent applications that claim
priority to the patent applications listed on Annex B, and any foreign
counterparts to any of the foregoing.
 
“Existing Trademarks” means the Trademarks listed on Annex C to this Agreement.
 
“Improvements” means any improvements, developments, updates, upgrades,
enhancements, additions, revisions, corrections, fixes and other modifications
to the TEPS Licensed Property that TEPS, the Company or Babcock may acquire,
discover, invent, originate, conceive or have a right to develop or manufacture,
whether or not the same is patentable, commercially useful or reducible to
writing or practice.
 
“Infringements” has the meaning set forth in Section 7.1.
 
“Intellectual Property” means all patents, inventions, patent applications,
patent rights, trademarks, trademark registrations, trade names, brand names,
all other names and slogans embodying business or product goodwill (or both),
copyright registrations, copyrights (including those in computer programs,
software, including all source code and object code, development documentation,
programming tools, drawings, specifications and data), software, trade secrets,
know-how, mask works, industrial designs, formulae, processes and technical
information, including confidential and proprietary information, whether or not
subject to statutory registration or protection.
 
“Licensed Copyrights” means any and all copyright protection of TEPS covering
any of the Licensed Software Programs, the Licensed Know-How or any Improvements
thereto.
 
- 2 -

--------------------------------------------------------------------------------


 
“Licensed Know-How” means any information possessed by TEPS or, subject to
Section 2.2, licensed to TEPS, reasonably related to or necessary to practice
the TIPS, whether or not considered proprietary and whether or not subject to
statutory registration or protection, including, without limitation, inventions
disclosed in the Existing Patent Applications, invention records, research
records and reports, development reports, experimental and other engineering
reports, pilot plant designs, production plant designs, production
specifications, raw material specifications, quality control reports and
specifications, drawings and photographs, models, tools and parts, manufacturing
and production techniques, processes, methods and marketing surveys.  If any
information or material qualifies for purposes of this Agreement both as
Licensed Know-How and as any of the Licensed Patents, Licensed Copyrights,
Licensed Software Programs or Licensed Trademarks, such information or material
shall not be treated as Licensed Know-How for purposes of this Agreement but
shall be treated, as applicable, as part of the Licensed Patents, Licensed
Copyrights, Licensed Software Programs or Licensed Trademarks.
 
“Licensed Patent Applications” means the Existing Patent Applications and any
U.S. or foreign patent applications filed or acquired by or, subject to Section
2.2, licensed to TEPS during the term of this Agreement, to the extent such
patent applications relate to TIPS.
 
“Licensed Patents” means the Existing Patents and any U.S. or foreign patents
granted to, acquired by, or, subject to Section 2.2, licensed to TEPS during the
term of this Agreement, to the extent such patents relate to TIPS.
 
“Licensed Software Programs” means any computer programs the copyrights to which
are owned by or, subject to Section 2.2, licensed to TEPS during the term of
this Agreement, to the extent such programs relate to TIPS.
 
“Licensed Trademarks” means the Existing Trademarks and any Trademarks developed
or acquired by or, subject to Section 2.2, licensed to TEPS during the term of
this Agreement, to the extent such Trademarks relate to TIPS and do not relate
to TEPS’ corporate identity.
 
“LLC Agreement” has the meaning set forth in the preamble.
 
“Master Non-Disclosure Agreement” has the meaning set forth in Section 4.2.
 
“Person” means any individual, partnership, corporation, association, trust,
limited liability company, joint venture, unincorporated organization and any
government, governmental department or agency or political subdivision thereof.
 
“Related Agreements” means this Agreement, the LLC Agreement, the Babcock
License Agreement, the Master Non-Disclosure Agreement, and the Dispute
Resolution Agreement, and any other agreement between or among any of TEPS and
its Affiliates, Babcock and its Affiliates or the Company relating to the
Company which specifies that it is a Related Agreement for purposes of this
Agreement.
 
“Related Technology” has the meaning set forth in Section 5.1.
 
“Subsidiary” means a corporation, company or other entity:
 
- 3 -

--------------------------------------------------------------------------------


 
 
(i)
more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, now or hereafter, owned or controlled, directly or indirectly,
by a party hereto, but such corporation, company or other entity shall be deemed
to be a Subsidiary only so long as such ownership or control exists; or

 
 
(ii)
which does not have outstanding shares or securities, as may be the case in a
company, joint venture or unincorporated association, but more than fifty
percent (50%) of whose ownership interests representing the right to make the
decisions for such corporation, company or other entity is now or hereafter,
owned or controlled, directly or indirectly, by a party hereto, but such
corporation, company or other entity shall be deemed to be a Subsidiary only so
long as such ownership or control exists.

 
“TEPS” has the meaning set forth in the preamble.
 
“TEPS Infringement Claim” has the meaning set forth in Section 7.3.
 
“TEPS Licensed Property” means the Licensed Patents, the Licensed Patent
Applications, the Licensed Trademarks, the Licensed Software Programs, the
Licensed Copyrights and the Licensed Know-How.
 
“TIPS” means the clean energy technology known as the ThermoEnergy Integrated
Power System, including the TIPS Process and as covered by or described in the
TEPS Licensed Property.
 
“TIPS Process” means any pressurized oxy fuel combustion process.
 
“TIPS Product” means any component or other product designed or manufactured to
practice any of the TEPS Licensed Property.
 
“TIPS Plant” means any power generation plant designed or manufactured using any
of the TEPS Licensed Property.
 
“Trademarks” shall mean:
 
 
(i)
all of the trademarks, service marks, trade names, designs, logos, indicia,
corporate names (other than the corporate names of TEPS and its Affiliates),
company names, business names, fictitious names, trade styles, elements of
package or trade dress, and/or other source and/or other service identifiers and
general intangibles of like nature, used or associated with the TIPS Process,
which (A) are set forth on Annex C to this Agreement, or (B) are in the future
adopted, acquired, owned, held and/or used by TEPS in its business; and

 
- 4 -

--------------------------------------------------------------------------------


 
 
(ii)
all past, present or future federal, state, local and foreign registrations or
recordations of any of the foregoing enumerated in clause (i), all renewals and
extensions of such registrations or recordations, all past, present and future
applications for any such registrations or recordations of any of the foregoing
enumerated in clause (i) (and any such registrations or recordations thereof
upon approval of such applications), including such recordings, registrations or
applications set forth on Annex C to this Agreement.

 
Article 2

 
Technology License; Certain Related Matters
 
2.1.         Grant of License.  Subject to the terms and conditions of this
Agreement, TEPS hereby grants to the Company an exclusive (even as to TEPS),
irrevocable (except as otherwise provided in this Agreement), world-wide, fully
paid up and royalty-free license to the TEPS Licensed Property to make, have
made, use, sell, have sold, import and have imported TIPS Products, including
the right to sublicense in accordance with Article 6.
 
2.2.         Third Party Limitations on License Grants.  The licenses granted by
TEPS pursuant to Section 2.1 above, insofar as they relate to technology,
property or rights that are developed or acquired with or from any third party
in the future, may become subject to any applicable restrictions and consents
relating to such technology, property or rights under any license or similar
agreement to which TEPS may in the future become a party.  In the event that any
such license or other agreement imposes restrictions that may apply to the
transactions contemplated by this Agreement, TEPS will make reasonable efforts
to obtain license rights as contemplated by this Agreement for the Company.  If
TEPS is unable to so obtain such rights, it will cooperate to make available to
the Company such rights as the third party is willing to grant to or for the
Company.  As part of the foregoing, TEPS shall use reasonable efforts to assure
that the Company enjoys license or other rights no less favorable with respect
to the applicable Intellectual Property acquired from such third parties than
other licensees of TEPS generally.
 
Article 3

 
Technical Liaison; Access to Technology
 
3.1.         Access to Technology.
 
 
(a)
TEPS shall take all steps reasonably necessary to transfer the TEPS Licensed
Property, including the Licensed Know-How, that is reasonably necessary for the
Company to make, use, and sell TIPS Products.  In addition, TEPS shall provide
the Company with technical consultation, advice and know-how relating to the
design, development and manufacture of TIPS Products and relating to any
equipment reasonably required for the Company to manufacture TIPS Products
meeting any applicable product specifications and standard quality control
requirements, including without limitation documentation, drawings,
specifications, protocols, data and process information of TEPS relating to TIPS
Products.

 
- 5 -

--------------------------------------------------------------------------------


 
 
(b)
In order to ensure that the Company has sufficient access to and familiarity
with the Licensed Know-How and other relevant portions of the TEPS Licensed
Property, the Board of Managers or their designees shall meet from time to time
to review and discuss the TEPS Licensed Property.  The Board of Managers or
their designees shall, as appropriate, cause appropriate TEPS, Company, and
Babcock employees to attend such meetings.  TEPS shall provide the Company with
such additional writings, documents, instruments, programs (in object code
form), computer simulations, information, data, and recordations of or other
tangible embodiments or manifestations of any portion of the TEPS Licensed
Property as is reasonably requested by the Company.

 
 
(c)
All information furnished to the Company pursuant to paragraphs (a) and (b)
above shall be subject to the confidentiality and other obligations of the
Master Non-Disclosure Agreement and shall be furnished or made available to the
Company in a manner consistent with the procedures contemplated by the Master
Non-Disclosure Agreement.

 
Article 4

 
Title to TEPS Licensed Property;
Confidentiality and Related Matters
 
4.1.         Title to TEPS Licensed Property.  Title to all TEPS Licensed
Property shall at all times remain and vest solely with TEPS.  The Company
agrees that it will not claim or assert any right, title or interest in or to
any such TEPS Licensed Property or, except for sublicensing effected in
accordance with Article 6, attempt to transfer any right, title or interest in
or to any TEPS Licensed Property to any third parties, or challenge the validity
of or assert the invalidity of any Licensed Copyrights or Licensed
Trademarks.  Nothing in this Section 4.1 shall affect the rights of TEPS or the
Company to assert a claim under this Agreement for any breach by any other party
of any representation or warranty in this Agreement.
 
4.2.         Confidentiality Obligations of TEPS, Babcock and the
Company.  Pursuant to the LLC Agreement, TEPS, Babcock, the Company, Babcock
Power Inc. and ThermoEnergy Corporation will enter into a Master Non-Disclosure
Agreement in the form of Exhibit 5 to the LLC Agreement (the “Master
Non-Disclosure Agreement”).  All information exchanged between the parties
pursuant to this Agreement shall be subject to the terms of the Master
Non-Disclosure Agreement.
 
4.3.         Disclosure to Government Authorities.  The Board of Managers shall
promptly establish and implement all procedural safeguards required or advisable
in connection with the performance of government contracts to protect the
confidentiality and value of the TEPS Licensed Property and the assets of the
Company.  Each of TEPS and the Company agree to comply, and cause their
employees to comply, with such procedural safeguards.
 
4.4.         Corporate Names.  Notwithstanding the terms of the Master
Non-Disclosure Agreement and Section 4.2 of this Agreement, the Company shall be
entitled, but not required, to refer to TEPS as a licensor of the TEPS Licensed
Property in its advertising and other promotional materials, subject to
compliance with guidelines, to be adopted by the Board of Managers, addressing
the need to maintain a separate corporate identity for the Company and similar
concerns.
 
- 6 -

--------------------------------------------------------------------------------


 
Article 5

 
Improvements and Inventions
 
5.1.         Improvements and Inventions.
 
 
(a)
All Intellectual Property (including all Improvements) relating to TIPS or
reasonably necessary or useful to any application of TIPS conceived, created,
made, developed or reduced to practice solely by one or more employees of TEPS
(“Related Technology”), will be owned by TEPS and title to all such Intellectual
Property, including patents, patent applications and copyrights filed or
granted, patents issued with respect thereto will be issued solely in TEPS’
name.

 
 
(b)
All Related Technology and all of TEPS’ interest in any Improvements that are
jointly developed by employees of TEPS and employees of the Company or Babcock
(and accordingly do not constitute Related Technology), to the extent that they
come within the definition of TEPS Licensed Property, will be subject to the
licenses granted by TEPS pursuant to Section 2.1, and the Company will not be
required to pay any royalties or other fees for the license of such Improvements
and Related Technology.

 
Article 6

 
Sublicensing and Diligence
 
6.1.         Sublicensing.  In order to commercialize TIPS, the Company shall
create and implement a comprehensive program to promote fee-based sublicensing
of the TEPS Licensed Property to appropriate third parties in order to permit
them to establish, own, permit, finance, construct, start-up and operate TIPS
Plants located anywhere in the world.  The Company shall use commercially
reasonable efforts during the term of this Agreement to enter into such
sublicensing agreements with third parties, and any sublicensees shall be
required to use commercially reasonable efforts to establish, own, permit,
finance, construct, start-up and operate TIPS Plants.
 
6.2.         Form of Sublicensing Agreements.  Any sublicense by the Company of
the rights granted under Section 2.1 shall be subject to and subordinate to this
Agreement.  The Company shall provide TEPS with a copy of any sublicense
agreement within thirty (30) days of execution, which copy shall be treated as
confidential information of the parties under the Master Non-Disclosure
Agreement.  As set forth in Section 11.2, each sublicense granted by the Company
shall survive termination of this Agreement.
 
- 7 -

--------------------------------------------------------------------------------


 
Article 7

 
Infringements
 
7.1.         Notice of Infringements
 
 
(a)
In the event that any of TEPS, the Company, or Babcock becomes aware of any
infringement, misappropriation, violation, dilution or unauthorized or improper
use of the TEPS Licensed Property or unfair competition related to the Licensed
Trademarks (collectively, “Infringements”, and individually an “Infringement”),
or of any claim that the use of the TEPS Licensed Property infringes,
misappropriates, violates or dilutes any proprietary right or property of any
third Person, or of any product liability claim or action based on or arising
out of the use of the TEPS Licensed Property by either TEPS or the Company, such
party shall promptly give written notice thereof to the other parties.

 
 
(b)
As part of the Board of Managers’ regular meetings referred to in Article 3, the
Board of Managers shall discuss any issues related to Infringement or other
matters referred to in paragraph (a) above.

 
7.2.         Infringements of TEPS Licensed Property.
 
In the event of any Infringement of the TEPS Licensed Property, TEPS shall have
the first right, but not the obligation, to undertake all actions reasonably
required to redress, oppose, prevent, or restrain such Infringement.  In the
event that TEPS does not take appropriate actions to address such Infringement
within ninety (90) days of TEPS receiving written notice of such Infringement
under Section 7.1(a), the Company will have the right, but not the obligation,
to commence such a legal action or proceeding to the extent reasonably required
to redress, oppose, prevent, or restrain such Infringement.  Either party
bringing any such legal action or proceeding shall consult with the other party
prior to commencing the same and shall consider any recommendations by the other
party with respect to the conduct and settlement or compromise thereof and any
reasonable alternative resolutions of the Infringement matter.  Each party shall
cooperate as may be reasonably necessary or appropriate in the prosecution,
settlement or compromise of any such legal action or proceeding commenced by the
other party in respect of any Infringement of the TEPS Licensed Property, and
agrees to be joined as a party to any such action or proceeding if it is deemed
to be necessary or desirable by counsel retained by the other party for the
prosecution of such action or proceeding.  If either party proceeds to bring any
legal action or proceeding pursuant to the procedure provided for in this
Section 7.2, TEPS will bear all reasonable costs of such action or proceeding
(including legal fees), and any proceeds realized as a result of any settlement
thereof or any judgment thereon (“Proceeds”) shall be paid to the Company after
reimbursement of TEPS’ costs of such action or proceeding.
 
- 8 -

--------------------------------------------------------------------------------


 
7.3.         TEPS Infringement Claims.  In the event of any claim that any TIPS
Product infringes, misappropriates, violates or dilutes any proprietary right or
property of any third Person (each a “TEPS Infringement Claim”), TEPS shall have
the first right, but not the obligation, to take all actions reasonably
necessary to oppose or defend such claims and to pay any judgment or settlement
amount awarded or obtained with respect to such TEPS Infringement Claim.  In the
course of opposing or defending any such TEPS Infringement Claim, TEPS shall
consult with the Company in connection with all material issues relating to such
opposition or defense and shall consult with the Company prior to commencing the
same and shall consider any recommendations by the Company with respect to the
conduct and settlement or compromise thereof and any reasonable alternative
resolutions of the TEPS Infringement Claim.  In the event that TEPS does not
undertake to oppose or defend any such action within ninety (90) days after TEPS
becomes aware of such TEPS Infringement Claim, the Company will have the right,
but not the obligation, to undertake the opposition or defense of such claim in
TEPS’ name.  In the event that the Company undertakes the opposition or defense
of such claim, the Company shall consult with TEPS in connection with all
material issues relating to such opposition or defense and shall consult with
TEPS prior to commencing the same and shall consider any recommendations by TEPS
with respect to the conduct and settlement or compromise thereof and any
reasonable alternative resolutions of the TEPS Infringement Claim.  The Company
shall not settle any TEPS Infringement Claim without TEPS’ prior written
consent.  Regardless of whether TEPS or the Company undertakes to oppose or
defend any TEPS Infringement Claim pursuant to the procedures provided for in
this Section 7.3, TEPS shall bear all costs of such action or proceeding and
shall pay any judgment or settlement amount awarded or obtained with respect to
such TEPS Infringement Claim; provided, however, that TEPS shall have no
obligation under this Section 7.3 to bear any cost or pay any judgment or
settlement amount if, and to the extent that, a TEPS Infringement Claim is based
on any feature or functionality of any TIPS Product developed by or for the
Company after the date of this Agreement if such TIPS Product, without such
feature or functionality, would be non-infringing.
 
Article 8

 
Representations and Warranties of the Company
 
The Company represents and warrants to TEPS as follows:
 
8.1.         Power and Authority.  The Company has full power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.
 
8.2.         Approval; Binding Effect.  The Company has obtained all necessary
authorizations and approvals required for the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.
 
8.3.         Non-Contravention; Approvals.  Neither the execution and delivery
of this Agreement by the Company nor the consummation by the Company of the
transactions contemplated hereby constitutes a violation of, or conflicts with,
constitutes or creates a default under, or results in the creation or imposition
of any liens upon any property of the Company pursuant to (a) the LLC Agreement;
(b) any agreement or commitment to which the Company is a party or by which the
Company or any of its properties is bound or to which the Company or any of its
properties is subject; or (c) any statute, regulation, rule, judgment, order,
decree, stipulation, injunction, charge or other restriction of any government,
governmental agency or court or other tribunal to which the Company or any of
its properties is subject.  No consent, approval or authorization of, or
registration, qualification or filing by the Company with, any governmental
agency or authority is required for the execution and delivery of this Agreement
by the Company or for the consummation by the Company of the transactions
contemplated hereby and thereby.
 
- 9 -

--------------------------------------------------------------------------------


 
8.4.         Absence of Liens.  Unless otherwise approved by the Board of
Managers, the Company shall keep all of the TEPS Licensed Property and all of
its rights under this Agreement free and clear of any lien, charge, security
interest or other encumbrance.
 
Article 9

 
Representations and Warranties of TEPS
 
TEPS represents and warrants to the Company as follows:


9.1.         Title.  TEPS represents and warrants that it exclusively owns or
controls all right, title and interest to all TEPS Licensed Property free and
clear of all liens, claims, encumbrances and other restrictions.  Further, TEPS
represents and warrants that it has not received and has no knowledge of any
notice, claim or allegation from any person or entity questioning TEPS’s right
to use, possess, transfer, convey, license, exploit or otherwise dispose of any
TEPS Licensed Property or the exclusive ownership of such TEPS Licensed
Property, and that no other party has any rights or claims to any of the TEPS
Licensed Property.
 
9.2.         Licenses.  TEPS represents and warrants that it has not (i) granted
any licenses or other rights, and has no obligation to grant any licenses or
other rights, concerning any TEPS Licensed Property; or (ii) entered into any
covenant not to compete or contract limiting or purporting to limit the ability
of TEPS to exploit fully any TEPS Licensed Property.
 
9.3.         Validity.  TEPS represents and warrants that there have been no
sales, public disclosures, or other events that create a bar to patentability
with respect to the Licensed Patents as of the date of this Agreement, and there
is no interference, opposition, cancellation, reexamination or other contest,
proceeding, action, suit, hearing, investigation, charge, complaint, demand,
notice, claim, dispute threatened or pending against the Licensed Patents.
 
9.4.         Sufficiency.  TEPS represents and warrants that the TEPS Licensed
Property includes rights to all Intellectual Property owned, licensed, or
controlled by TEPS that are necessary or useful to practice the TIPS Process as
covered by the TEPS Licensed Property as of the date of this Agreement.  To the
extent that Intellectual Property owned, licensed, or controlled by ThermoEnergy
Corporation or any of its other Subsidiaries would be reasonably related to or
necessary to practice the TIPS Process (“Thermo Affiliate IP”), TEPS represents
and warrants that it will secure rights to such Thermo Affiliate IP before the
TIPS Process is made, used, or sold by the Company, and TEPS shall include such
Thermo Affiliate IP within the TEPS Licensed Property at no additional
consideration from the Company.
 
9.5.         Non-infringement.  TEPS represents and warrants that, to the best
knowledge of TEPS after reasonable investigation, the TIPS Process does not
infringe upon, violate or constitute a misappropriation of any Intellectual
Property of any third party as of the date of this Agreement.
 
- 10 -

--------------------------------------------------------------------------------


 
9.6.         Right to Grant License.  TEPS has the unencumbered and unrestricted
right to grant the licenses set forth in Section 2.1, and the execution,
delivery and performance of this Agreement by TEPS does not conflict with or
contravene any contractual provision binding on TEPS with respect to the TEPS
Licensed Property.
 
9.7.         Personnel.  All of TEPS’ employees that have contributed, or are
expected to contribute, to TEPS Licensed Property have executed a written
assignment in favor of TEPS as assignee providing for the conveyance of all
right, title and interest in and to TEPS Licensed Property.
 
9.8.         Power and Authority.  TEPS has full power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.
 
9.9.         Approval; Binding Effect.  TEPS has obtained all necessary
authorizations and approvals required for the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by TEPS and constitutes the
legal, valid and binding obligation of TEPS, enforceable against TEPS in
accordance with its terms.
 
9.10.       Non-Contravention; Approvals.  Neither the execution and delivery of
this Agreement by TEPS nor the consummation by TEPS of the transactions
contemplated hereby constitutes a violation of, or conflicts with, constitutes
or creates a default under, or results in the creation or imposition of any
liens upon any property of TEPS pursuant to (a) its certificate of formation,
limited liability company agreement, or other organizational documents; (b) any
agreement or commitment to which TEPS is a party or by which TEPS or any of its
properties is bound or to which TEPS or any of its properties is subject; or (c)
any statute, regulation, rule, judgment, order, decree, stipulation, injunction,
charge or other restriction of any government, governmental agency or court or
other tribunal to which TEPS or any of its properties is subject.  No consent,
approval or authorization of, or registration, qualification or filing by TEPS
with, any governmental agency or authority is required for the execution and
delivery of this Agreement by TEPS or for the consummation by TEPS of the
transactions contemplated hereby and thereby.
 
Article 10

 
Export Controls
 
The Company agrees that it will comply with all United States and foreign laws
regarding the import or export of any of the TEPS Licensed Property or any TIPS
Products.
 
- 11 -

--------------------------------------------------------------------------------


 
Article 11

 
Termination
 
11.1.       Events of Termination.  This Agreement shall terminate upon the
earliest to occur of:
 
 
(a)
the mutual written consent at any time of the Company, TEPS and Babcock;

 
 
(b)
any termination pursuant to Section 12.01 of the LLC Agreement; and

 
 
(c)
any exercise by TEPS of its right to withdraw from the Company, with such
termination effective at such time as specified in Section 11.01 of the LLC
Agreement.

 
11.2.       Effects of Termination.
 
 
(a)
In the event of any termination of this Agreement pursuant to Section 11.1, (i)
the licenses granted pursuant to Section 2.1 shall terminate except as provided
in paragraph (b) below; (ii) the provisions of Article 5, Article 6, Section
7.3, Article 8, and Article 9, and Articles 11-13 shall survive such
termination, (iii) any sublicense granted pursuant to Article 6 shall not
terminate but shall remain in effect in accordance with the terms of the
applicable sublicense agreement, and (iv) such termination shall not effect any
party’s rights with respect to any breach or non-performance by any other party
prior to such termination.

 
 
(b)
In the event of any termination of this Agreement pursuant to Section 11.1, the
licenses granted pursuant to Section 2.1 shall remain in effect with respect to
(i) all TIPS Plants previously constructed by the Company, and (ii) any TIPS
Plants under contract which have not yet commenced commercial operation, for the
life of any such TIPS Plant.

 
Article 12

 
Exclusive Remedy For Breach
 
In the event of any breach of this Agreement or the Related Agreements by TEPS,
Babcock or the Company, the non-breaching party or parties shall be entitled to
seek relief with respect to such breach pursuant to the procedures provided in
the Dispute Resolution Agreement.  However, the non-breaching party or parties
shall not be entitled to terminate this Agreement or any of the Related
Agreements or to suspend or withhold the performance of any of its or their
obligations under this Agreement and the Related Agreements as a result of such
breach.
 
- 12 -

--------------------------------------------------------------------------------


 
Article 13

 
General
 
13.1.       Disclosure and Publicity.  The Company agrees to provide prior
notice of any material press releases to TEPS; provided, however, that the
Company will be permitted to issue press releases without prior notice to the
extent required to comply with the Company’s legal obligations.
 
13.2.       Expenses.  Except as expressly set forth in this Agreement, all
expenses of the preparation, execution and consummation of this Agreement and
the Related Agreements and of the transactions contemplated hereby, including,
without limitation, attorneys’, accountants and outside advisers’ fees and
disbursements, shall be borne by the party incurring such expenses.
 
13.3.       Notices.  All notices, demands and other communications thereunder
shall be in writing or by written telecommunication, and shall be deemed to have
been duly given if delivered personally or if mailed by certified mail, return
receipt requested, postage prepaid or if sent by overnight courier or sent by
written telecommunication, as follows:
 
If to TEPS:
 
Thermo Energy Power Systems LLC
c/o ThermoEnergy Corporation
124 West Capitol Avenue, Suite 880
Little Rock, Arkansas 72201
 
Attention:          Andrew T. Melton, Executive Vice President and CFO


with a copy sent contemporaneously to:
 
Nixon Peabody LLP
100 Summer Street
Boston, Massachusetts  02110
 
Attention:          William E. Kelly, Esq.
 
If to the Company to:
 
Babcock-Thermo Carbon Capture LLC
c/o Babcock Power Inc.
One Corporate Place
55 Ferncroft Road
Danvers, MA 01923
 
Attention:          William J. Ferguson, Jr., Vice President Administration
 & General Counsel
 
- 13 -

--------------------------------------------------------------------------------


 
with a copy sent contemporaneously to:
TEPS or Babcock, as applicable.
 
If to Babcock:
 
Babcock Power Development LLC
5 Neponset Street
Worcester, MA 01606
 
Attention:          Eric Balles


with a copy sent contemporaneously to:
 
Babcock Power Development LLC
c/o Babcock Power, Inc.
One Corporate Place
55 Ferncroft Road
Danvers, MA 01923
 
Attention:          William J. Ferguson, Jr., Vice President Administration &
 General Counsel
 
13.4.       Entire Agreement.  This Agreement (including the Annexes hereto) and
the Related Agreements contains the entire understanding of the parties,
supersedes all prior agreements and understandings relating to the subject
matter hereof and shall not be amended or waived except by a written instrument
hereafter signed by all of the parties hereto.  The Company, TEPS, and Babcock
further acknowledge and agree that, in entering into this Agreement and the
Related Agreements, they have not in any way relied upon any oral or written
agreements, statements, promises, information, arrangements, understandings,
representations or warranties, express or implied, not specifically set forth in
this Agreement or the Related Agreements.
 
13.5.       Governing Law, Etc.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the Commonwealth of
Massachusetts, all rights and remedies being governed by such laws, without
regard to its conflict of laws rules.  As provided in the Dispute Resolution
Agreement, the parties hereto have submitted to the exclusive jurisdiction of
the state and federal courts located in Boston, Massachusetts.
 
13.6.       Waiver of Jury Trial.  EACH OF TEPS, THE COMPANY AND BABCOCK HEREBY
IRREVOCABLY WAIVES ANY RIGHTS THAT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY OF THE
RELATED AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS OR
ACTIONS OF ANY OF THEM RELATING THERETO.
 
13.7.       Waiver of Certain Damages.  EACH OF TEPS, THE COMPANY AND BABCOCK TO
THE FULLEST EXTENT PERMITTED BY LAW, IRREVOCABLY WAIVES ANY RIGHTS THAT THEY MAY
HAVE TO PUNITIVE, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES IN RESPECT OF ANY
LITIGATION BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY RELATED
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS OR ACTIONS OF
ANY OF THEM RELATING THERETO.
 
- 14 -

--------------------------------------------------------------------------------


 
13.8.       Sections and Subsection Headings.  The headings of sections and
subsections are for reference only and shall not limit or control the meaning
thereof.
 
13.9.       Assigns.  This Agreement and the Related Agreements shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns.  Neither this Agreement and the Related
Agreements nor the obligations of any party hereunder or thereunder shall be
assignable or transferable by such party without the prior written consent of
the other parties hereto.
 
13.10.     No Implied Rights or Remedies.  Except as otherwise expressly
provided herein, nothing herein expressed or implied is intended or shall be
construed to confer upon or to give any person, firm or corporation, except
TEPS, Babcock and the Company, any rights or remedies under or by reason of this
Agreement.
 
13.11.     Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
13.12.     Dispute Resolution.  All disputes or claims arising under or in any
way relating to this Agreement shall be subject to the Dispute Resolution
Agreement.
 
13.13.     Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
 
13.14.     Severability.  The invalidity or unenforceability of any particular
provision of this Agreement or any Related Agreement shall not affect the other
provisions hereof or thereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision was omitted.
 
- 15 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed and delivered as a sealed
instrument as of the date and year first above written.
 
BABCOCK-THERMO CARBON CAPTURE LLC
 
By:
/s/ E N Balles
 
Name:
Title:
 
THERMO ENERGY POWER SYSTEMS LLC
 
By:
/s/ Dennis C. Cossey
 
Name:  Dennis C. Cossey
Title:  Chairman
 
BABCOCK POWER DEVELOPMENT LLC (as to Sections 4.2, 7.1, 13.4, and Articles 11-13
only)
 
By:
/s/ E N Balles
 
Name:
Title:

 

--------------------------------------------------------------------------------


 

 
Annex A


Patents




1.  US Patent No. 6,196,000 “Power System with Enhanced Thermodynamic Efficiency
and Pollution Control”  (Filed: January 14, 2000; Issued: March 6, 2001;
Expiration Date: January 14, 2020)


2.  US Patent No. 6,918,253 “Power System with Enhanced Thermodynamic Efficiency
and Pollution Control”  (Filed: January 11, 2001; Issued: July 19, 2005;
Expiration Date: January 14, 2020)

 
 

--------------------------------------------------------------------------------

 

Annex B


Patent Applications




None

 
 

--------------------------------------------------------------------------------

 

Annex C


Registered Trademarks




None


